DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 02/07/2022. Claims 1-20 are considered in this office action. Claims 1, 3-5, and 9-20 have been amended. Claims 1-20 are pending examination. Objections to claims 15 and 20, and the 35 U.S.C. 112(b) rejections to claims 4-10, 13, and 20 have been withdrawn in light of the instant amendments. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitations of the independent claims

Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “the vehicle” in line 4 renders the claim indefinite. It is unclear how one would identify the second vehicle by identifying indicia on the vehicle following the second vehicle. Therefore, the claim is indefinite. For the purposes of examination, Examiner is interpreting the claim 15 line 4 limitation “the vehicle” as “the second vehicle”.
Regarding claim 18, the limitation “a vehicle” in line 4 renders the claim indefinite. It is unclear whether the term “a vehicle” is referring to the same vehicle as stated in claim 16 or a different vehicle. Additionally, based on the context of the claim language, it appears that the term “a vehicle” is referring to the “second vehicle” stated in claim 16. For the purposes of examination, Examiner is interpreting the claim 18 line 4 limitation “a vehicle” as “the second vehicle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Bar-Nahum et al. (US 2019/0025858 A1).
Regarding claim 1, Oyama teaches “A method comprising: receiving sensor data representing an image associated with a driving environment of a vehicle (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment); determining an object within the driving environment; determining if the object is a second vehicle (Par. [0023] lines 13-16 teaches the image recognition device recognizes a lane line (lane), an obstacle, and a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels); if the object is a second vehicle, changing an autonomous driving mode to follow the second vehicle automatically (Par. [0033] lines 8-14 teaches in a case where the host vehicle detects a preceding (second) vehicle travelling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set vehicle speed while the host vehicle maintains a predetermined inter-vehicle distance from the preceding vehicle; and Par. [0037] lines 7-11 teaches in the travel control to follow the preceding vehicle, the control unit performs the steering control so as to coincide with the travel locus of the preceding vehicle); and if the object is not a second vehicle, changing the autonomous driving mode to follow a lane viewed in the driving environment (Par. [0033] lines 1-8 teaches the control unit detects a lane line on the road and sets a target course along the travel lane, where travel control to follow the target course means travel control to follow the lane, and in a case where the host vehicle does not detect the preceding (second) vehicle traveling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set speed)”, however Oyama does not explicitly teach “wherein determining the object comprises automatically drawing a box over the object in the image, a side of the box placed on each of a top, a bottom, a first side, and a second side boundary of the object and the box delineates the extents of the object within the image”.
	From the same field of endeavor, Bar-Nahum teaches “wherein determining the object comprises automatically drawing a box over the object in the image, a side of the box placed on each of a top, a bottom, a first side, and a second side boundary of the object and the box delineates the extents of the object within the image (Fig. 17 Region of Interest 1712 shows a box drawn over an object in the image with a side of the box placed on each of a top, bottom, first side, and second side boundary and that delineates the extents of the object within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teaches an image is acquired from a camera onboard a vehicle and analyzed to identify a target vehicle in the image, where the output of the image analysis includes a bounding box outlining an area with the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes detected features of the target))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Bar-Nahum to have determining an object within the environment taught by Oyama include drawing a box over the object where the sides of the box are placed on the top, bottom, and first and second sides of the object such that the box delineates the extents of the object in the image as taught by Bar-Nahum.
	The motivation for doing so would be to use the size of the detected target within the image as a proxy for the distance to the target (Bar-Nahum, Par. [0095] lines 9-11).
Regarding claim 2, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 1 above, and further teaches “wherein the sensor data is an image of the driving environment (Oyama, Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment)”.
Regarding claim 3, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 2 above, and further teaches “wherein an entirety of the object is within the box (Bar-Nahum, Fig. 17 Region of Interest 1712 shows a box containing the entirety of an object)”.
Regarding claim 4, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 3 above, and further teaches “wherein determining the object comprises executing a machine learning model that identifies the object in the box as the second vehicle (Bar-Nahum, Par. [0094] lines 8-15 teaches each captured image is analyzed to identify a target vehicle in the image using a machine learning model)”.
Regarding claim 5, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 4 above, and further teaches “wherein the box delineates both a height and a width of the object (Bar-Nahum, Par. [0095] lines 23-24 teaches a measurement of a target within the image includes a width and length of the bounding box (i.e. the width and length of the bounding box delineates the measurement of the target object within the box))”.
Regarding claim 6, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 5 above, and further teaches “wherein a center of the box is determined (Bar-Nahum, Par. [0096] lines 13-18 teaches the output of the image analysis includes a bounding box identifying a target and a center of the bounding box used as a representative central point for the target)”.
Regarding claim 7, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 6 above, and further teaches “wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images (Oyama, Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle)”.
Regarding claim 11, Oyama teaches “A system comprising: a sensor (Fig. 1 shows an external environment recognition device 20 with an onboard camera 1 and an image recognition device 2); a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Fig. 1 shows travel control system 10 with travel control device 101 which includes control unit 101, preceding vehicle offset calculation unit 102, and control target point setting unit 103), the method comprising: receiving, from the sensor, an image associated with a driving environment of a vehicle (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment); determining an object within the driving environment; determining if the object is a second vehicle (Par. [0023] lines 13-16 teaches the image recognition device recognizes a lane line (lane), an obstacle, and a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels); if the object is a second vehicle: maintaining the center of the box in a same position in subsequent images to follow the second vehicle automatically (Par. [0033] lines 8-14 teaches in a case where the host vehicle detects a preceding (second) vehicle travelling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set vehicle speed while the host vehicle maintains a predetermined inter-vehicle distance from the preceding vehicle; Par. [0037] lines 7-11 teaches in the travel control to follow the preceding vehicle, the control unit performs the steering control so as to coincide with the travel locus of the preceding vehicle; and Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle); and if the object is not a second vehicle, executing an autonomous driving mode to follow a lane viewed in the driving environment (Par. [0033] lines 1-8 teaches the control unit detects a lane line on the road and sets a target course along the travel lane, where travel control to follow the target course means travel control to follow the lane, and in a case where the host vehicle does not detect the preceding (second) vehicle traveling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set speed)”, however Oyama does not explicitly teach “automatically drawing a box over the object” and “determining the center of the box based on both a vertical center associated with a height of the box and a lateral center associated with a width of the box”.
	From the same field of endeavor, Bar-Nahum teaches “automatically drawing a box over the object” and “determining the center of the box based on both a vertical center associated with a height of the box and a lateral center associated with a width of the box (Fig. 17 Region of Interest 1712 shows a box drawn over an object in the image with a side of the box placed on each of a top, bottom, first side, and second side boundary and that delineates the extents of the object within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teaches an image is acquired from a camera onboard a vehicle and analyzed to identify a target vehicle in the image, where the output of the image analysis includes a bounding box outlining an area with the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes detected features of the target); Par. [0095] lines 23-24 teaches a measurement of a target within the image includes a width and length of the bounding box (i.e. the width and length of the bounding box delineates the measurement of the target object within the box); and Par. [0096] lines 13-18 teaches the output of the image analysis includes a bounding box identifying a target and a center of the bounding box used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Bar-Nahum to have the system taught by Oyama draw a box over the object and determine a vertical and lateral center of the box as taught by Bar-Nahum.
	The motivation for doing so would be to use the size of the detected target within the image as a proxy for the distance to the target (Bar-Nahum, Par. [0095] lines 9-11).
Regarding claim 12, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 11 above, and further teaches “wherein the sensor is a camera (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment)”.
Regarding claim 13, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 11 above, and further teaches “wherein determining the object comprises executing a machine learning model that identifies the object in the box as the second vehicle (Bar-Nahum, Par. [0094] lines 8-15 teaches each captured image is analyzed to identify a target vehicle in the image using a machine learning model)”.
Regarding claim 14, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 11 above, and further teaches “wherein the box delineates extents of the object within the image (Bar-Nahum, Fig. 17 Region of Interest 1712 shows a box drawn over an object in the image with a side of the box placed on each of a top, bottom, first side, and second side boundary and that delineates the extents of the object within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teaches an image is acquired from a camera onboard a vehicle and analyzed to identify a target vehicle in the image, where the output of the image analysis includes a bounding box outlining an area with the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes detected features of the target))”.
Regarding claim 16, Oyama teaches “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Fig. 1 shows travel control system 10 with travel control device 101 which includes control unit 101, preceding vehicle offset calculation unit 102, and control target point setting unit 103), the method comprising: receiving an image associated with a driving environment of a vehicle (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment); determining an object within the driving environment; determining if the object is a second vehicle (Par. [0023] lines 13-16 teaches the image recognition device recognizes a lane line (lane), an obstacle, and a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels); if the object is a second vehicle: maintaining the center of the box in a same position in subsequent images to follow the second vehicle automatically (Par. [0033] lines 8-14 teaches in a case where the host vehicle detects a preceding (second) vehicle travelling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set vehicle speed while the host vehicle maintains a predetermined inter-vehicle distance from the preceding vehicle; Par. [0037] lines 7-11 teaches in the travel control to follow the preceding vehicle, the control unit performs the steering control so as to coincide with the travel locus of the preceding vehicle; and Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle); and if the object is not a second vehicle, executing an autonomous driving mode to follow a lane viewed in the driving environment (Par. [0033] lines 1-8 teaches the control unit detects a lane line on the road and sets a target course along the travel lane, where travel control to follow the target course means travel control to follow the lane, and in a case where the host vehicle does not detect the preceding (second) vehicle traveling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set speed)”, however Oyama does not explicitly teach “automatically drawing a box over the object, a side of the box is placed in each of a top, a bottom, a first side, and a second side boundary of the object, and the box delineates the extents of the object within the image” and “determining a center of the box based on both a height of the box and a width of the box”.
	From the same field of endeavor, Bar-Nahum teaches “automatically drawing a box over the object, a side of the box is placed in each of a top, a bottom, a first side, and a second side boundary of the object, and the box delineates the extents of the object within the image (Fig. 17 Region of Interest 1712 shows a box drawn over an object in the image with a side of the box placed on each of a top, bottom, first side, and second side boundary and that delineates the extents of the object within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teaches an image is acquired from a camera onboard a vehicle and analyzed to identify a target vehicle in the image, where the output of the image analysis includes a bounding box outlining an area with the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes detected features of the target))” and “determining a center of the box based on both a height of the box and a width of the box (Par. [0095] lines 23-24 teaches a measurement of a target within the image includes a width and length of the bounding box (i.e. the width and length of the bounding box delineates the measurement of the target object within the box); and Par. [0096] lines 13-18 teaches the output of the image analysis includes a bounding box identifying a target and a center of the bounding box used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Bar-Nahum to have the method taught by Oyama include drawing a box over the object where the sides of the box are placed on the top, bottom, and first and second sides of the object such that the box delineates the extents of the object in the image and determining a vertical and lateral center of the box as taught by Bar-Nahum.
	The motivation for doing so would be to use the size of the detected target within the image as a proxy for the distance to the target (Bar-Nahum, Par. [0095] lines 9-11).
Regarding claim 17, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 16 above, and further teaches “wherein the image of the driving environment is received from a camera (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment)”.
Regarding claim 18, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 16 above, and further teaches “wherein determining the object comprises executing a machine learning model that identifies the object in the box as a vehicle (Bar-Nahum, Par. [0094] lines 8-15 teaches each captured image is analyzed to identify a target vehicle in the image using a machine learning model)”.
Regarding claim 19, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 16 above, and further teaches “wherein the extents of the object comprise a height and a width of the object (Bar-Nahum, Par. [0095] lines 23-24 teaches a measurement of a target within the image includes a width and length of the bounding box (i.e. the width and length of the bounding box delineates the measurement of the target object within the box))”.

Claims 8-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Bar-Nahum et al. (US 2019/0025858 A1) and further in view of Pilkington et al. (US 2019/0206260 A1).
Regarding claim 8, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 7 above, however the combination of Oyama and Bar-Nahum does not explicitly teach “wherein the second vehicle is in a caravan with the vehicle”.
	From the same field of endeavor, Pilkington teaches “wherein the second vehicle is in a caravan with the vehicle (Fig. 1 and Par. [0079] lines 5-7 teaches a basic platoon P including a host or leader vehicle 10 in traffic with a second on follower vehicle 20)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Bar-Nahum to incorporate the teaching of Pilkington to have the second vehicle and the vehicle taught by the combination of Oyama and Bar-Nahum be in a caravan together as taught by Pilkington.
	The motivation for doing so would be to provide for new and improved systems and methods for platoon initialization and improved systems and methods for safety maintenance of platooning vehicles (Pilkington, Par. [0017] lines 1-4).
Regarding claim 9, the combination of Oyama, Bar-Nahum, and Pilkington teaches all the limitations of claim 8 above, and further teaches “wherein determining if the object is the second vehicle comprises identifying the second vehicle as part of the caravan (Pilkington, Par. [0082] lines 6-14 teaches only vehicles who are platoon capable and have indicated a desire to join a platoon will broadcast and listen for Platoon protocol messages; and Par. [0107] lines 6-20 teaches a platoon initialization strategy that requires completion of one or more of three verification criteria which include a first verification criteria of continuous communication between vehicles for more than a predetermined duration, a second verification criteria of a successful execution of an affirmative function by the forward vehicle to be operated responsive to a request from the following vehicle (i.e. identifying the forward vehicle is part of the platoon), and a third verification criteria of an ability of the following vehicle to perform within an operation control profile)”.
Regarding claim 10, the combination of Oyama, Bar-Nahum, and Pilkington teaches all the limitations of claim 9 above, and further teaches “wherein the second vehicle is identified by indicia on the second vehicle (Pilkington, Par. [0162] lines 1-9 teaches a set of computer readable labels (indicia) is placed on the back of the leading trailer and is visible to and readable and comprehendible by the following vehicle, where the following vehicle is able to readily use the computer readable labels as a tracking guide to follow the lead vehicle)”.
Regarding claim 15, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 11 above, however the combination of Oyama and Bar-Nahum does not explicitly teach “wherein the second vehicle is in a caravan with the vehicle, wherein determining if the object is the second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the vehicle”.
	From the same field of endeavor, Pilkington teaches “wherein the second vehicle is in a caravan with the vehicle (Fig. 1 and Par. [0079] lines 5-7 teaches a basic platoon P including a host or leader vehicle 10 in traffic with a second on follower vehicle 20), wherein determining if the object is the second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0082] lines 6-14 teaches only vehicles who are platoon capable and have indicated a desire to join a platoon will broadcast and listen for Platoon protocol messages; and Par. [0107] lines 6-20 teaches a platoon initialization strategy that requires completion of one or more of three verification criteria which include a first verification criteria of continuous communication between vehicles for more than a predetermined duration, a second verification criteria of a successful execution of an affirmative function by the forward vehicle to be operated responsive to a request from the following vehicle (i.e. identifying the forward vehicle is part of the platoon), and a third verification criteria of an ability of the following vehicle to perform within an operation control profile), and wherein the second vehicle is identified by indicia on the vehicle (Pilkington, Par. [0162] lines 1-9 teaches a set of computer readable labels (indicia) is placed on the back of the leading trailer and is visible to and readable and comprehendible by the following vehicle, where the following vehicle is able to readily use the computer readable labels as a tracking guide to follow the lead vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Bar-Nahum to incorporate the teaching of Pilkington to have the second vehicle and the vehicle taught by the combination of Oyama and Bar-Nahum be in a caravan together as taught by Pilkington, have the determining if the object is a second vehicle as taught by the combination of Oyama and Bar-Nahum by identifying the second vehicle as part of the caravan as taught by Pilkington, and have the second vehicle taught by the combination of Oyama and Bar-Nahum be identified by indicia on the vehicle as taught by Pilkington.
	The motivation for doing so would be to provide for new and improved systems and methods for platoon initialization and improved systems and methods for safety maintenance of platooning vehicles (Pilkington, Par. [0017] lines 1-4).
Regarding claim 20, the combination of Oyama and Bar-Nahum teaches all the limitations of claim 16 above, however the combination of Oyama and Bar-Nahum does not explicitly teach “wherein the second vehicle is in a caravan with the vehicle, wherein determining if the object is the second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the second vehicle”.
	From the same field of endeavor, Pilkington teaches “wherein the second vehicle is in a caravan with the vehicle (Fig. 1 and Par. [0079] lines 5-7 teaches a basic platoon P including a host or leader vehicle 10 in traffic with a second on follower vehicle 20), wherein determining if the object is the second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0082] lines 6-14 teaches only vehicles who are platoon capable and have indicated a desire to join a platoon will broadcast and listen for Platoon protocol messages; and Par. [0107] lines 6-20 teaches a platoon initialization strategy that requires completion of one or more of three verification criteria which include a first verification criteria of continuous communication between vehicles for more than a predetermined duration, a second verification criteria of a successful execution of an affirmative function by the forward vehicle to be operated responsive to a request from the following vehicle (i.e. identifying the forward vehicle is part of the platoon), and a third verification criteria of an ability of the following vehicle to perform within an operation control profile), and wherein the second vehicle is identified by indicia on the second vehicle (Pilkington, Par. [0162] lines 1-9 teaches a set of computer readable labels (indicia) is placed on the back of the leading trailer and is visible to and readable and comprehendible by the following vehicle, where the following vehicle is able to readily use the computer readable labels as a tracking guide to follow the lead vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Bar-Nahum to incorporate the teaching of Pilkington to have the second vehicle and the vehicle taught by the combination of Oyama and Bar-Nahum be in a caravan together as taught by Pilkington, have the determining if the object is a second vehicle as taught by the combination of Oyama and Bar-Nahum by identifying the second vehicle as part of the caravan as taught by Pilkington, and have the second vehicle taught by the combination of Oyama and Bar-Nahum be identified by indicia on the vehicle as taught by Pilkington.
	The motivation for doing so would be to provide for new and improved systems and methods for platoon initialization and improved systems and methods for safety maintenance of platooning vehicles (Pilkington, Par. [0017] lines 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665